
	
		II
		112th CONGRESS
		2d Session
		S. 3292
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2012
			Mrs. McCaskill (for
			 herself, Mr. Portman,
			 Mr. McConnell, Mr. Kyl, Mr.
			 Hoeven, Mr. Risch,
			 Mr. Roberts, Mr. Coats, Mr.
			 DeMint, Mr. Vitter,
			 Mr. Enzi, Mr.
			 Wicker, Mr. Cochran,
			 Mr. Isakson, Mr. Toomey, Mr. Johnson of
			 Wisconsin, Mr. Graham,
			 Mrs. Hutchison, Mr. Sessions, Mr.
			 Coburn, and Mr. McCain)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the United States International Trade
		  Commission to recommend temporary duty suspensions and reductions to Congress,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Temporary Duty Suspension Process
			 Act of 2012.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives.
			(2)CommissionThe
			 term Commission means the United States International Trade
			 Commission.
			(3)Duty suspension
			 or reductionThe term duty suspension or reduction
			 means an amendment to subchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States—
				(A)extending an
			 existing temporary suspension or reduction of duty on an article under that
			 subchapter; or
				(B)providing for a
			 new temporary suspension or reduction of duty on an article under that
			 subchapter.
				3.Recommendations
			 by United States International Trade Commission for duty suspensions and
			 reductions
			(a)Establishment
			 of review processNot later than 30 days after the date of the
			 enactment of this Act, the Commission shall complete all actions necessary to
			 establish a process pursuant to which the Commission will—
				(1)review each
			 article with respect to which a duty suspension or reduction may be
			 made—
					(A)at the initiative
			 of the Commission; or
					(B)pursuant to a
			 petition submitted or referred to the Commission under subsection (b);
			 and
					(2)submit a draft
			 bill to the appropriate congressional committees under subsection (d).
				(b)Petitions
				(1)In
			 generalAs part of the process established under subsection (a),
			 the Commission shall establish procedures under which a petition requesting the
			 Commission to review a duty suspension or reduction pursuant to that process
			 may be—
					(A)submitted to the
			 Commission by a member of the public; or
					(B)referred to the
			 Commission by a Member of Congress.
					(2)RequirementsA
			 petition submitted or referred to the Commission under paragraph (1) shall be
			 submitted or referred at such time and in such manner and shall include such
			 information as the Commission may require.
				(3)No preferential
			 treatment for Members of CongressA petition referred to the
			 Commission by a Member of Congress under subparagraph (B) of paragraph (1)
			 shall receive treatment no more favorable than the treatment received by a
			 petition submitted to the Commission by a member of the public under
			 subparagraph (A) of that paragraph.
				(c)Public
			 commentsAs part of the process established under subsection (a),
			 the Commission shall establish procedures for—
				(1)notifying the
			 public when the Commission initiates the process of reviewing articles with
			 respect to which duty suspensions or reductions may be made and distributing
			 information about the process, including by—
					(A)posting
			 information about the process on the website of the Commission; and
					(B)providing that
			 information to trade associations and other appropriate organizations;
					(2)not later than 45
			 days before submitting a draft bill to the appropriate congressional committees
			 under subsection (d), notifying the public of the duty suspensions and
			 reductions the Commission is considering including in the draft bill;
			 and
				(3)providing the
			 public with an opportunity to submit comments with respect to any of those duty
			 suspensions or reductions.
				(d)Submission of
			 draft bill
				(1)In
			 generalThe Commission shall submit to the appropriate
			 congressional committees a draft bill that contains each duty suspension or
			 reduction that the Commission determines, pursuant to the process established
			 under subsection (a) and after conducting the consultations required by
			 subsection (e), meets the requirements described in subsection (f), not later
			 than—
					(A)the date that is
			 120 days after the date of the enactment of this Act;
					(B)January 1, 2015;
			 and
					(C)January 1,
			 2018.
					(2)Effective
			 period of duty suspensions and reductionsDuty suspensions and
			 reductions included in a draft bill submitted under paragraph (1) shall be
			 effective for a period of not less than 3 years.
				(3)Special rule
			 for first submissionIn the draft bill required to be submitted
			 under paragraph (1) not later than the date that is 120 days after the date of
			 the enactment of this Act, the Commission shall be required to include only
			 duty suspensions and reductions with respect to which the Commission has
			 sufficient time to make a determination under that paragraph before the draft
			 bill is required to be submitted.
				(e)ConsultationsIn
			 determining whether a duty suspension or reduction meets the requirements
			 described in subsection (f), the Commission shall, not later than 30 days
			 before submitting a draft bill to the appropriate congressional committees
			 under subsection (d), conduct consultations with the Commissioner responsible
			 for U.S. Customs and Border Protection, the Secretary of Commerce, the United
			 States Trade Representative, and the heads of other relevant Federal
			 agencies.
			(f)Requirements
			 for duty suspensions and reductions
				(1)In
			 generalA duty suspension or reduction meets the requirements
			 described in this subsection if—
					(A)the duty
			 suspension or reduction can be administered by U.S. Customs and Border
			 Protection;
					(B)the estimated
			 loss in revenue to the United States from the duty suspension or reduction does
			 not exceed the dollar amount specified in paragraph (2) in a calendar year
			 during which the duty suspension or reduction would be in effect; and
					(C)on the date on
			 which the Commission submits a draft bill to the appropriate congressional
			 committees under subsection (d) that includes the duty suspension or reduction,
			 the article to which the duty suspension or reduction would apply is not
			 produced in the United States and is not expected to be produced in the United
			 States during the subsequent 12-month period.
					(2)Dollar amount
			 specified
					(A)In generalThe dollar amount
			 specified in this paragraph is—
						(i)for calendar year
			 2013, $500,000; and
						(ii)for any calendar
			 year after calendar year 2013, an amount equal to $500,000 increased or
			 decreased by an amount equal to—
							(I)$500,000, multiplied by
							(II)the percentage (if any) of the increase or
			 decrease (as the case may be) in the Consumer Price Index for the preceding
			 calendar year compared to the Consumer Price Index for calendar year
			 2012.
							(B)RoundingAny increase or decrease under subparagraph
			 (A) of the dollar amount specified in this paragraph shall be rounded to the
			 nearest dollar.
					(C)Consumer Price
			 Index for any calendar yearFor purposes of this paragraph, the
			 Consumer Price Index for any calendar year is the average of the Consumer Price
			 Index as of the close of the 12-month period ending on September 30 of that
			 calendar year.
					(D)Consumer Price Index definedFor purposes of this paragraph, the term
			 Consumer Price Index means the Consumer Price Index for All Urban
			 Consumers published by the Bureau of Labor Statistics of the Department of
			 Labor.
					(3)Consideration
			 of relevant informationIn determining whether a duty suspension
			 or reduction meets the requirements described in paragraph (1), the Commission
			 may consider any information the Commission considers relevant to the
			 determination.
				(4)Judicial review
			 precludedA determination of the Commission with respect to
			 whether or not a duty suspension or reduction meets the requirements described
			 in paragraph (1) shall not be subject to judicial review.
				(g)Reports
			 required
				(1)In
			 generalEach time the Commission submits a draft bill under
			 subsection (d), the Commission shall submit to the appropriate congressional
			 committees a report on the duty suspensions and reductions contained in the
			 draft bill that includes—
					(A)the views of the
			 head of each agency consulted under subsection (e); and
					(B)any objections
			 received by the Commission during consultations conducted under subsection (e)
			 or through public comments submitted under subsection (c), including—
						(i)objections with
			 respect to duty suspensions or reductions the Commission included in the draft
			 bill; and
						(ii)objections that
			 led to the Commission to determine not to include a duty suspension or
			 reduction in the draft bill.
						(2)Initial report
			 on processNot later than 300 days after the date of the
			 enactment of this Act, the Commission shall submit to the appropriate
			 congressional committees a report that includes—
					(A)an assessment of
			 the effectiveness of the process established under subsection (a) and the
			 requirements of this section;
					(B)to the extent
			 practicable, a description of the effects of duty suspensions and reductions
			 recommended pursuant to that process on the United States economy that
			 includes—
						(i)a
			 broad assessment of the economic effects of such duty suspensions and
			 reductions on producers, purchasers, and consumers in the United States;
			 and
						(ii)case studies
			 describing such effects by industry or by type of articles, as available data
			 permits;
						(C)a comparison of
			 the actual loss in revenue to the United States resulting from duty suspensions
			 and reductions recommended pursuant to that process to the loss in such revenue
			 estimated during that process;
					(D)to the extent
			 practicable, information on how broadly or narrowly duty suspensions and
			 reductions recommended pursuant to that process were used by importers;
			 and
					(E)any
			 recommendations of the Commission for improving that process and the
			 requirements of this section.
					(h)Form of draft
			 bill and reportsEach draft bill submitted under subsection (d)
			 and each report required by subsection (g) shall be—
				(1)submitted to the
			 appropriate congressional committees in electronic form; and
				(2)made available to
			 the public on the website of the Commission.
				4.Reports on
			 benefits of duty suspensions or reductions to sectors of the United States
			 economyNot later than January
			 1, 2014, and annually thereafter, the Commission shall submit to the
			 appropriate congressional committees a report that—
			(1)makes recommendations with respect to
			 sectors of the United States economy that could benefit from duty suspensions
			 or reductions without causing harm to other domestic interests; and
			(2)assesses the
			 feasibility and advisability of suspending or reducing duties on a sectoral
			 basis rather than on individual articles.
			
